     Case 2:19-cv-01902-KJM-CKD Document 19 Filed 03/19/20 Page 1 of 12


 1   RANDY J. RISNER
     Interim City Attorney, SBN 172552
 2   BY: KATELYN M. KNIGHT
     Deputy City Attorney, SBN 264573
 3
     CITY OF VALLEJO, City Hall
 4   555 Santa Clara Street, 3rd Floor
     Vallejo, CA 94590
 5   Tel: (707) 648-4545
     Fax: (707) 648-4687
 6   Email: katelyn.knight@cityofvallejo.net
 7

 8   A PROFESSIONAL CORPORATION
     John R. Whitefleet, SBN 213301
 9   350 University Ave., Suite 200
     Sacramento, California 95825
10   TEL: 916.929.1481
     FAX: 916.927.3706
11

12   Attorneys for Defendants CITY OF VALLEJO,
     ANDREW BIDOU, KEVIN BARRETO, HEATHER SMITH
13

14                                     UNITED STATES DISTRICT COURT

15                                    EASTERN DISTRICT OF CALIFORNIA
16   DELON THURSTON, an individual.                             )
                                                                )   No: 2:19-cv-01902-KJM-CKD
17                                                              )
                      Plaintiff,
     vs.                                                        )
18                                                              )   STIPULATED PROTECTIVE
                                                                )   ORDER PURSUANT TO CIVIL
19   CITY OF VALLEJO, a municipal corporation;                  )
     ANDREW BIDOU, Chief of Police for the CITY OF                  LOCAL RULE 141.1
                                                                )
20   VALLEJO, in his individual capacity; KEVIN                 )
     BARRETO, Police Officer for the CITY OF VALLEJO,           )
21   in his individual capacity; HEATH LAMB, Police             )
     Officer for the CITY OF VALLEJO, in her individual         )
22   capacity; and DOES 1-50, in their individual capacities,   )
     jointly and severally,                                     )
23                                                              )
                      Defendants.                               )
24                                                              )
                                                                )
25                                                              )
                                                                )
26
27
           1. PURPOSES AND LIMITATIONS
28   {02178898.DOC}No: 2:18-cv-02848-KJM-CKD STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE
     141.1
                                                                                                        1
     Case 2:19-cv-01902-KJM-CKD Document 19 Filed 03/19/20 Page 2 of 12


 1           Disclosure and discovery activity in this action are likely to involve production of confidential,

 2   proprietary, or private information for which special protection from public disclosure and from use

 3   for any purpose other than prosecuting this litigation may be warranted. Accordingly, the parties

 4   hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The

 5   parties acknowledge that this Order does not confer blanket protections on all disclosures or responses

 6   to discovery and that the protection it affords from public disclosure and use extends only to the
     limited information or items that are entitled to confidential treatment under the applicable legal
 7
     principles. The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
 8
     Protective Order does not entitle them to file confidential information under seal; Civil Local Rule
 9
     141 sets forth the procedures that must be followed and the standards that will be applied when a party
10
     seeks permission from the court to file material under seal.
11
             2.      DEFINITIONS
12
             2.1     Challenging Party: a Party or Non-Party that challenges the designation of information
13
     or items under this Order.
14
             2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
15
     generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
16
     Civil Procedure 26(c), and for which public disclosure is likely to result in particularized harm and
17
     violate privacy interests recognized by law. This information may include:
18                   a.      personnel file records of any peace officer;
19                   b.      medical records;
20                   c.      social security numbers and similar sensitive identifying information (unless
21   redacted by order or by agreement of all parties).
22           This information shall not include records and information subject to disclosure pursuant to
23   Cal. Penal Code § 832.7(b).
24                   2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

25   well as their support staff).

26           2.4     Designating Party: a Party or Non-Party that designates information or items that it

27   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

28   {02178898.DOC}No: 2:18-cv-02848-KJM-CKD STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE
     141.1
                                                                                                           2
     Case 2:19-cv-01902-KJM-CKD Document 19 Filed 03/19/20 Page 3 of 12


 1           2.5       Disclosure or Discovery Material: all items or information, regardless of the medium

 2   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

 3   transcripts, and tangible things), that are produced or generated in disclosures or responses to

 4   discovery in this matter.

 5           2.6       Expert: a person with specialized knowledge or experience in a matter pertinent to the

 6   litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
     consultant in this action.
 7
             2.7       House Counsel: attorneys who are employees of a party to this action. House Counsel
 8
     does not include Outside Counsel of Record or any other outside counsel.
 9
             2.8       Non-Party: any natural person, partnership, corporation, association, or other legal
10
     entity not named as a Party to this action.
11
             2.9       Outside Counsel of Record: attorneys who are not employees of a party to this action
12
     but are retained to represent or advise a party to this action and have appeared in this action on behalf
13
     of that party or are affiliated with a law firm which has appeared on behalf of that party.
14
             2.10      Party: any party to this action, including all of its officers, directors, employees,
15
     consultants, retained experts, and Outside Counsel of Record (and their support staffs).
16
             2.11      Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material
17
     in this action.
18           2.12      Professional Vendors: persons or entities that provide litigation support services (e.g.,
19   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing,
20   or retrieving data in any form or medium) and their employees and subcontractors.
21           2.13      Protected Material: any Disclosure or Discovery Material that is designated as
22   “CONFIDENTIAL.”
23           2.14      Receiving Party: a Party that receives Disclosure or Discovery Material from a
24   Producing Party.

25           3.        SCOPE

26           The protections conferred by this Stipulation and Order cover not only Protected Material (as

27   defined above), but also (1) any information copied from Protected Material; (2) all copies, excerpts,

28   {02178898.DOC}No: 2:18-cv-02848-KJM-CKD STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE
     141.1
                                                                                                               3
     Case 2:19-cv-01902-KJM-CKD Document 19 Filed 03/19/20 Page 4 of 12


 1   summaries, or compilations of Protected Material that reveal the source of the Protected Material or

 2   that reveal specific information entitled to confidentiality as a matter of law; and (3) any testimony,

 3   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

 4   However, the protections conferred by this Stipulation and Order do not cover the following

 5   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

 6   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of
     publication not involving a violation of this Order, including becoming part of the public record
 7
     through trial or otherwise; and (b) any information known to the Receiving Party prior to the
 8
     disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the
 9
     information lawfully and under no obligation of confidentiality to the Designating Party. ; (c) any
10
     information mentioned or referenced in a deposition or in other pretrial or trial proceedings, unless
11
     such portions of testimony have been designated as confidential pursuant to section 5.2 (b) of this
12
     order. Any use of Protected Material at trial shall be governed by a separate agreement or order.
13
             4.     DURATION
14
             Even after final disposition of this litigation, the confidentiality obligations imposed by this
15
     Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
16
     otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
17
     defenses in this action, with or without prejudice; and (2) final judgment herein after the completion
18   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time
19   limits for filing any motions or applications for extension of time pursuant to applicable law.
20           5.     DESIGNATING PROTECTED MATERIAL
21           5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or
22   Non-Party that designates information or items for protection under this Order must take care to limit
23   any such designation to specific material that qualifies under the appropriate standards. The
24   Designating Party must designate for protection only those parts of material, documents, items, or oral

25   or written communications that qualify – so that other portions of the material, documents, items, or

26   communications for which protection is not warranted are not swept unjustifiably within the ambit of

27   this Order.

28   {02178898.DOC}No: 2:18-cv-02848-KJM-CKD STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE
     141.1
                                                                                                           4
     Case 2:19-cv-01902-KJM-CKD Document 19 Filed 03/19/20 Page 5 of 12


 1           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to

 2   be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber

 3   or retard the case development process or to impose unnecessary expenses and burdens on other

 4   parties) expose the Designating Party to sanctions.

 5           If it comes to a Designating Party’s attention that information or items that it designated for

 6   protection do not qualify for protection, that Designating Party must promptly notify all other Parties
     that it is withdrawing the mistaken designation.
 7
             5.2    Manner and Timing of Designations. Except as otherwise provided in this Order (see,
 8
     e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or
 9
     Discovery Material that qualifies for protection under this Order must be clearly so designated before
10
     the material is disclosed or produced.
11
             Designation in conformity with this Order requires:
12
             (a) for information in documentary form (e.g., paper or electronic documents, but excluding
13
     transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the
14
     legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or portions
15
     of the material on a page qualifies for protection, the Producing Party also must clearly identify the
16
     protected portion(s) (e.g., by making appropriate markings in the margins). A Party or Non-Party that
17
     makes original documents or materials available for inspection need not designate them for protection
18   until after the inspecting Party has indicated which material it would like copied and produced. During
19   the inspection and before the designation, all of the material made available for inspection shall be
20   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants copied
21   and produced, the Producing Party must determine which documents, or portions thereof, qualify for
22   protection under this Order. Then, before producing the specified documents, the Producing Party
23   must affix the “CONFIDENTIAL” legend to each page that contains Protected Material. If only a
24   portion or portions of the material on a page qualifies for protection, the Producing Party also must

25   clearly identify the protected portion(s) (e.g., by making appropriate markings in the margins).

26           (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

27   Designating Party identify on the record, before the close of the deposition, hearing, or other

28   {02178898.DOC}No: 2:18-cv-02848-KJM-CKD STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE
     141.1
                                                                                                              5
     Case 2:19-cv-01902-KJM-CKD Document 19 Filed 03/19/20 Page 6 of 12


 1   proceeding, all protected testimony.

 2            (c) for information produced in some form other than documentary and for any other tangible

 3   items, that the Producing Party affix in a prominent place on the exterior of the container or containers

 4   in which the information or item is stored the legend “CONFIDENTIAL.” If the information is

 5   produced electronically, then the term “CONFIDENTIAL” must appear in the name of each electronic

 6   file containing confidentially designated information. If only a portion or portions of the information
     or item warrant protection, the Producing Party, to the extent practicable, shall identify the protected
 7
     portion(s).
 8
              5.3    Inadvertent Failures to Designate. An inadvertent failure to designate qualified
 9
     information or items does not, standing alone, waive the Designating Party’s right to secure protection
10
     under this Order for such material. Upon timely correction of a designation, the Receiving Party must
11
     make reasonable efforts to assure that the material is treated in accordance with the provisions of this
12
     Order.
13
              6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
14
              6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of
15
     confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
16
     designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,
17
     or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a
18   confidentiality designation by electing not to mount a challenge promptly after the original
19   designation is disclosed.
20            6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution process
21   by providing written notice of each designation it is challenging and describing the basis for each
22   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must recite
23   that the challenge to confidentiality is being made in accordance with the Protective Order. The parties
24   shall attempt to resolve each challenge in good faith and must begin the process by conferring directly

25   (in voice to voice dialogue; other forms of communication are not sufficient) within 30 days of the

26   date of service of notice. In conferring, the Challenging Party must explain the basis for its belief that

27   the confidentiality designation was not proper and must give the Designating Party an opportunity to

28   {02178898.DOC}No: 2:18-cv-02848-KJM-CKD STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE
     141.1
                                                                                                               6
     Case 2:19-cv-01902-KJM-CKD Document 19 Filed 03/19/20 Page 7 of 12


 1   review the designated material, to reconsider the circumstances, and, if no change in designation is

 2   offered, to explain the basis for the chosen designation. A Challenging Party may proceed to the next

 3   stage of the challenge process only if it has engaged in this meet and confer process first or establishes

 4   that the Designating Party is unwilling to participate in the meet and confer process in a timely

 5   manner.

 6            6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court
     intervention, the parties shall meet and confer regarding resolution by informal discovery conference.
 7
     If both parties do not agree to submit the dispute to the Court via informal discovery conference, the
 8
     Receiving Party shall file and serve a motion to de-designate under Civil Local Rule 251 (and in
 9
     compliance with Civil Local Rule 141, if applicable) within 21 days of the parties agreeing that the
10
     meet and confer process will not resolve their dispute. Each such motion must be accompanied by a
11
     competent declaration affirming that the movant has complied with the meet and confer requirements
12
     imposed in the preceding paragraph.
13
              The burden of persuasion in any such challenge proceeding shall be on the Designating Party.
14
              7.     ACCESS TO AND USE OF PROTECTED MATERIAL
15
              7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or
16
     produced by another Party or by a Non-Party in connection with this case only for prosecuting,
17
     defending, or attempting to settle this litigation. Such Protected Material may be disclosed by any
18   party only to the categories of persons and under the conditions described in this Order. When the
19   litigation has been terminated, a Receiving Party must comply with the provisions of section 13 below
20   (FINAL DISPOSITION). Protected Material must be stored and maintained by all parties at a
21   location and in a secure manner that ensures that access is limited to the persons authorized under this
22   Order.
23            7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by
24   the court or permitted in writing by agreement of both Designating Party and Receiving Party, all

25   parties may disclose any information or item designated “CONFIDENTIAL” only to:

26            (a) the Party’s Outside Counsel of Record in this action, as well as employees of said Outside

27   Counsel of Record to whom it is reasonably necessary to disclose the information for this litigation

28   {02178898.DOC}No: 2:18-cv-02848-KJM-CKD STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE
     141.1
                                                                                                           7
     Case 2:19-cv-01902-KJM-CKD Document 19 Filed 03/19/20 Page 8 of 12


 1   (counsel and law firms appearing in this action are deemed to have agreed to be bound by this

 2   Protective Order);

 3              (b) the officers, directors, and employees (including House Counsel) of the Party to whom

 4   disclosure is reasonably necessary for this litigation, including employees and agents of the

 5   designating party(ies) in the normal course of their business with due regard for the confidential

 6   nature of the information under this protective order;
                (c) Experts (as defined in this Order) of any Party to whom disclosure is reasonably necessary
 7
     for this litigation;
 8
                (d) the court and its personnel;
 9
                (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and
10
     Professional Vendors to whom disclosure is reasonably necessary for this litigation;
11
                (f) during their depositions, witnesses in the action to whom disclosure is reasonably
12
     necessary, unless otherwise agreed by the Designating Party and any other parties present at the
13
     deposition or ordered by the court. Pages of transcribed deposition testimony or exhibits to
14
     depositions that reveal Protected Material must be separately bound by the court reporter and may not
15
     be disclosed to anyone except as permitted under this Stipulated Protective Order or as agreed by all
16
     parties.
17
                (g) the author or recipient of a document containing the information or a custodian or other
18   person who otherwise possessed or knew the information.
19              8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
20                     OTHER LITIGATION
21              If a Party is served with a subpoena or a court order issued in other litigation that compels
22   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
23   must:
24              (a) promptly notify in writing the Designating Party. Such notification shall include a copy of

25   the subpoena or court order;

26
27

28   {02178898.DOC}No: 2:18-cv-02848-KJM-CKD STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE
     141.1
                                                                                                                8
     Case 2:19-cv-01902-KJM-CKD Document 19 Filed 03/19/20 Page 9 of 12


 1           (b) promptly notify in writing the party who caused the subpoena or order to issue in the other

 2   litigation that some or all of the material covered by the subpoena or order is subject to this Protective

 3   Order. Such notification shall include a copy of this Stipulated Protective Order; and

 4           (c) cooperate with respect to all reasonable procedures sought to be pursued by the

 5   Designating Party whose Protected Material may be affected.

 6           If the Designating Party timely seeks a protective order, the Party served with the subpoena or
     court order shall not produce any information designated in this action as “CONFIDENTIAL” before
 7
     a determination by the court from which the subpoena or order issued, unless the Party has obtained
 8
     the Designating Party’s permission. The Designating Party shall bear the burden and expense of
 9
     seeking protection in that court of its confidential material – and nothing in these provisions should be
10
     construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful directive
11
     from another court.
12
             9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
13
                    THIS LITIGATION
14
             (a) The terms of this Order are applicable to information produced by a Non-Party in this
15
     action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
16
     connection with this litigation is protected by the remedies and relief provided by this Order. Nothing
17
     in these provisions should be construed as prohibiting a Non-Party from seeking additional
18   protections.
19           (b) In the event that a Party is required, by a valid discovery request, to produce a Non-Party’s
20   confidential information in its possession, and the Party is subject to an agreement with the Non-Party
21   not to produce the Non-Party’s confidential information, then the Party shall:
22                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or all
23           of the information requested is subject to a confidentiality agreement with a Non-Party;
24                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

25           this litigation, the relevant discovery request(s), and a reasonably specific description of the

26           information requested; and

27                  (3) make the information requested available for inspection by the Non-Party.

28   {02178898.DOC}No: 2:18-cv-02848-KJM-CKD STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE
     141.1
                                                                                                           9
     Case 2:19-cv-01902-KJM-CKD Document 19 Filed 03/19/20 Page 10 of 12


 1           (c) If the Non-Party fails to object or seek a protective order from this court within 14 days of

 2   receiving the notice and accompanying information, the Receiving Party may produce the Non-Party’s

 3   confidential information responsive to the discovery request. If the Non-Party timely seeks a

 4   protective order, the Receiving Party shall not produce any information in its possession or control

 5   that is subject to the confidentiality agreement with the Non-Party before a determination by the court.

 6   Absent a court order to the contrary, the Non-Party shall bear the burden and expense of seeking
     protection in this court of its Protected Material.
 7
             10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 8
             If a Party learns that, by inadvertence or otherwise, it has disclosed Protected Material to any
 9
     person or in any circumstance not authorized under this Stipulated Protective Order, the Party must
10
     immediately (a) notify in writing all Parties of the unauthorized disclosures, (b) use its best efforts to
11
     retrieve all unauthorized copies of the Protected Material, (c) inform the person or persons to whom
12
     unauthorized disclosures were made of all the terms of this Order, and (d) request such person or
13
     persons to execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as
14
     Exhibit A.
15
             11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
16
                    PROTECTED MATERIAL
17
             When a Producing Party gives notice to Receiving Parties that certain inadvertently produced
18   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties
19   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to
20   modify whatever procedure may be established in an e-discovery order that provides for production
21   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
22   parties reach an agreement on the effect of disclosure of a communication or information covered by
23   the attorney-client privilege or work product protection, the parties may incorporate their agreement in
24   the stipulated protective order submitted to the court.

25           12.    MISCELLANEOUS

26           12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to seek

27   its modification by the court in the future.

28   {02178898.DOC}No: 2:18-cv-02848-KJM-CKD STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE
     141.1
                                                                                                          10
     Case 2:19-cv-01902-KJM-CKD Document 19 Filed 03/19/20 Page 11 of 12


 1            12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order no

 2   Party waives any right it otherwise would have to object to disclosing or producing any information or

 3   item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any

 4   right to object on any ground to use in evidence of any of the material covered by this Protective

 5   Order.

 6            12.3   Filing Protected Material. Without written permission of all parties or a court order
     secured after appropriate notice to all interested persons, a Party may not file in the public record in
 7
     this action any Protected Material. A Party that seeks to file under seal any Protected Material must
 8
     comply with Civil Local Rule 141. Protected Material may only be filed under seal pursuant to a court
 9
     order authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local Rule
10
     141, a sealing order will issue only upon a request establishing that the Protected Material at issue is
11
     privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If a Party's
12
     request to file Protected Material under seal pursuant to Civil Local Rule 141(b) is denied by the
13
     court, then the any Party may file the information in the public record pursuant to Civil Local Rule
14
     141(e)(1) unless otherwise instructed by the court.
15
              13.    FINAL DISPOSITION
16
              Within 60 days after the final disposition of this action, as defined in paragraph 4, upon written
17
     notification served by Producing or Designating Party, each Receiving Party must return all Protected
18   Material to the Producing Party or destroy such material. As used in this subdivision, “all Protected
19   Material” includes all copies, abstracts, compilations, summaries, and any other format reproducing or
20   capturing any of the Protected Material. Whether the Protected Material is returned or destroyed, the
21   Receiving Party must submit a written certification to the Producing Party (and, if not the same person
22   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category, where
23   appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the
24   Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format

25   reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel are

26   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

27   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney

28   {02178898.DOC}No: 2:18-cv-02848-KJM-CKD STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE
     141.1
                                                                                                           11
     Case 2:19-cv-01902-KJM-CKD Document 19 Filed 03/19/20 Page 12 of 12


 1   work product, and consultant and expert work product, even if such materials contain Protected

 2   Material. Any such archival copies that contain or constitute Protected Material remain subject to this

 3   Protective Order as set forth in Section 4 (DURATION).

 4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 5

 6
      DATED: March 19, 2020
 7                                                      /s/ Melissa Nold (authorized 3/19/20
                                                       Melissa Nold
 8
                                                       Attorneys for Plaintiffs
 9                                                     Law Offices of John Burris

10

11
      DATED: March 19, 2020                            Respectfully submitted,
12

13
                                                       /s/ John R. Whitefleet
14                                                     John R. Whitefleet
                                                       Attorney for Defendants
15

16
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
17

18
19   DATED: _____________________                     _____________________________________
20                                                    United States District/Magistrate Judge

21

22

23

24

25

26
27

28   {02178898.DOC}No: 2:18-cv-02848-KJM-CKD STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE
     141.1
                                                                                                       12
